--------------------------------------------------------------------------------

Exhibit 10.1
 

Share Purchase Agreement








China Public Security Holdings limited




      Cheer Crown International Investment Limited




China Public Security Technology, Inc.

 

   and

 

Dongwei Gao




 

 

AGREEMENT

relating to




the sale and purchase of the

whole of the issued share capital

of Fortune Fame International Investment Limited

 




--------------------------------------------------------------------------------



Share Purchase Agreement

 

CONTENTS 1.    DEFINITIONS AND INTERPRETATION  2  2.    SALE AND PURCHASE OF
SHARES  5 3.    CONSIDERATION  6 4.    COMPLETION  6 5.    WARRANTIES BY THE
VENDOR  7 6.    WARRANTIES BY CPST  10 7.    WARRANTIES BY DONGWEI GAO  11 8.   
WARRANTIES BY THE PURCHASER  12 9.    PURCHASER'S RIGHT TO RESCIND  13 10.   
VENDOR'S COVENANTS  13 11.    FURTHER ASSURANCE  15 12.    INFORMATION  15 13. 
  ANNOUNCEMENTS  16 14.    COSTS  16 15.    SUCCESSORS AND ASSIGNMENT  16 16.   
ENTIRE AGREEMENT  17 17.    VARIATIONS 17 18.    WAIVER  17 19.    AGREEMENT
CONTINUES IN FORCE  18 20.    SEVERABILITY  18 21.    NOTICES  18 22.   
COUNTERPARTS  19 23.    GOVERNING LAW AND JURISDICTION  19 24.    LANGUAGE  20
SCHEDULE 1  1  SCHEDULE 2  2 

 

--------------------------------------------------------------------------------



Share Purchase Agreement

  SCHEDULE 3  16  SCHEDULE 4  19 




 

 

--------------------------------------------------------------------------------



Share Purchase Agreement

 

THIS AGREEMENT is made on November 7, 2007.



BETWEEN:

(1)

China Public Security Holdings Limited, a company registered in the British
Virgin Islands with number 1005693 whose registered office is at P.O. Box 957,
Offshore Incorporations Centre, Road Town, Tortola, British Virgin Islands. ("
Purchaser ");

(2)

Cheer Crown International Investment Limited(“CCII”), a company registered in
Hong Kong with company number 1146677 whose registered office is at Workshop
210-212, 2/F., Hong Leong Plaza, 33 Lok Yip Road, Fanling, New Territories, Hong
Kong ("Vendor ");

(3)         China Public Security Technology, Inc.(“CPST”), a company registered
in the USA with company number 637275 whose registered office is at 646 First
Avenue South, St. Petersburg, Florida 33701, U.S.A; and

(4)           Dongwei Gao, a citizen of the People’s Republic of China with ID
card No.:440528197509121831.

Each a "Party" to this Agreement and together the "Parties".

BACKGROUND

A

Fortune Fame International Investment Limited ("Company") is a company
registered in Hong Kong with company number 1153400. The Company holds 100% of
the shares of a Shenzhen based company Information Security Development
Technology（Shenzhen）Company Ltd. (“Subsidiary”). Further information relating to
the Company is set out in schedule 1.

B

The Vendor is the legal and beneficial owner of 100% of the Shares in the
Company.

C

The Vendor has agreed to sell and the Purchaser has agreed to purchase the
Shares for the consideration and upon the terms and conditions set out in this
agreement..

D

CPST is the parent company of the Purchaser, who will issue a certain amount of
shares as set out in this agreement to the Vendor as part of the consideration
for the purchase of the Shares in the Company.

E

Dongwei Gao is the Chairman of the Board of Directors of the Subsidiary, who
warrants that he will continue to be the Chairman of the Board of Directors of
the Subsidiary, unless the Purchaser appoints another person to take his place,
and will procure the performance of the Subsidiary after the purchase as set out
in this agreement.

1

--------------------------------------------------------------------------------



Share Purchase Agreement

IT IS HEREBY AGREED:

1.

DEFINITIONS AND INTERPRETATION

1.1

In this agreement the following words and expressions will (except where the
context otherwise requires) have the following meanings:

“Account” means the Company’s financial statements provided by the Vendor to the
Purchaser;

“Account Date” means September 30, 2007;

"Business Day" means a day other than a Saturday or Sunday on which banks are
open for commercial business in Hong Kong;

"Business Intellectual Property" means all Intellectual Property used, or likely
or required to be used, by the Company or any member of the Group in, or in
connection with, its business;

"Completion" means the performance of all the obligations of the Parties to this
agreement set out in clause 4;

"Completion Date" means November 30, 2007 or, or such other date being not later
than December 15, 2007 as is agreed in writing by the Parties;

"Computer Systems" means the computer systems used by or for the benefit of the
Company or any other member of the Group at any time, or computer processors,
associated and peripheral equipment, computer programs, technical and other
documentation and data entered into or created by the foregoing from time to
time;

"Confidential Information" means information (however stored) relating to or
connected with the business, customers or financial or other affairs of the
Company or any member of the Group details of which are not in the public domain
including, without limitation, information concerning or relating to:

(a)

the Business Intellectual Property and any other property of the Company or any
member of the Group in the nature of intellectual property;

2

--------------------------------------------------------------------------------



Share Purchase Agreement

(b)

any technical processes, future projects, business development or planning,
commercial relationships and negotiations; and

(c)

the marketing of goods or services including, without limitation, customer,
client and supplier lists, price lists, sales targets, sales statistics, market
share statistics, market research reports and surveys and advertising or other
promotional materials and details of contractual arrangements and any other
matters concerning the clients or customers of or other persons having dealings
with the Company or any member of the Group.

"Consideration" means the consideration for the Shares set out in clause 3.

"Disclosed" means fully, fairly and specifically disclosed to the Purchaser in
the Disclosure Letter or, for the purposes of clauses  5.7.3 and 9, in writing
to the Purchaser, with sufficient clarity and detail to enable the Purchaser to
identify clearly and accurately the nature, scope and effect of the matter
disclosed;

"Disclosure Letter" means the letter of even date with this agreement from the
Vendor to the Purchaser relating to the Warranties together with any documents
annexed to it;

"Encumbrance" means a mortgage, charge, pledge, lien, option, restriction,
equity, right to acquire, right of pre-emption, third party right or interest,
other encumbrance or security interest of any kind or any other type of
preferential arrangement (including, without limitation, a title transfer and
retention arrangement) having similar effect;   

“GAAP” means the generally accepted accounting principles in the United States
of America.

"Group" means the Company, the Subsidiary and their respective subsidiaries from
time to time and references to a "member of the Group" or a "Group Member" will
be construed accordingly;

"Hong Kong" means the Hong Kong Special Administrative Region of the People's
Republic of China;

3

--------------------------------------------------------------------------------



Share Purchase Agreement

"Intellectual Property" includes patents, inventions, know-how, trade secrets
and other confidential information, registered designs, copyrights, data,
database rights, design rights, rights affording equivalent protection to
copyright, database rights and design rights, semiconductor topography rights,
trade marks, service marks, logos, domain names, e-mail address names, business
names, trade names, moral rights, and all registrations or applications to
register any of the aforesaid items, rights under licences, consents, orders,
statutes or otherwise in relation to any of the aforesaid items, rights in the
nature of any of the aforesaid items, in any country or jurisdiction, rights in
the nature of unfair competition rights and rights to sue for passing-off;

“PRC” means the People’s Republic of China, excluding Hong Kong, the Macau
Administrative Region and Taiwan for the purposes of this agreement;

"RMB" means Renminbi, the lawful currency for the time being of the PRC;

"Shares" means 100% of the issued and allotted ordinary shares in the capital of
the Company;

"Subsidiary" has the meaning defined and described in recital A above;

“Transaction” means the sale and purchase of the Shares under this agreement;

"US$" means US Dollars, the lawful currency for the time being of the United
States of America;

Warranties" means the representations, warranties and undertakings set out in
clause 5, clause 7 and schedule 2 and "Warranty" will mean any of them;

1.2

In this agreement where the context admits:

1.2.1

reference to a statutory provision includes reference to:

1.2.1.1

any order, regulation, statutory instrument or other subsidiary legislation at
any time made under it for the time being in force (whenever made);

1.2.1.2

any modification, amendment, consolidation, re-enactment or replacement of it or
provision of which it is a modification, amendment, consolidation, re-enactment
or replacement except to the extent that any modification, amendment,
consolidation, re-enactment or replacement made after the date of this agreement
would increase the liability of any of the parties hereto;

4

--------------------------------------------------------------------------------



Share Purchase Agreement

1.2.2

reference to a clause, schedule or paragraph is to a clause, schedule or a
paragraph of a schedule of or to this agreement respectively;

1.2.3

reference to the parties to this agreement includes their respective successors,
permitted assigns and personal representatives;

1.2.4

reference to any party to this agreement comprising more than one person
includes each person constituting that party;

1.2.5

reference to any gender includes the other genders;

1.2.6

reference to persons includes bodies corporate or unincorporated;

1.2.7

reference to any professional firm or company includes any firm or company
effectively succeeding to the whole, or substantially the whole, of its practice
or business;

1.2.8

the index, headings and any descriptive notes are for ease of reference only and
will not affect the construction or interpretation of this agreement;

1.2.9

this agreement incorporates the schedules to it; and

1.2.10

for the purposes of this clause, "control", in relation to a body corporate,
means the holding of more than 50% of the voting power at general meetings of
that body corporate or being in a position to control the composition of a
majority of the board of directors of that body corporate and in relation to a
partnership, means the right to a share of more than one-half of the assets, or
of more than one-half of the income, of the partnership.

2.

SALE AND PURCHASE OF SHARES

2.1

The Vendor will sell, as beneficial owner, the Shares and the Purchaser will, in
reliance on the Warranties, purchase the Shares free from all Encumbrances and
together with all rights of any nature which are now or which may at any time
become attached to them or accrue in respect of them including all dividends and
distributions declared paid or made in respect of them on or after the date of
this agreement.

5

--------------------------------------------------------------------------------



Share Purchase Agreement

3.

CONSIDERATION

The Consideration payable by the Purchaser for the purchase of the Shares shall
consist of:

 

3.1

RMB53,000,000 in cash, payable on or before November 7, 2007;

3.2

883,333 new shares deemed equivalent to US$7,066,667 (United States Dollars
Seven Million Sixty-six Thousand Six Hundred and Sixty-seven) to be issued by
CPST, the parent company of the Purchaser, within 90 days upon the execution of
this agreement.  Of the 883,333 shares, 500,000 shall, as is hereby irrevocably
and unconditionally instructed by the Vendor, be issued to Dongwei Gao, and the
rest to the Vendor or any other person(s) as may be designated by the Vendor.

3.3

The payment specified in clause 3.1 shall be made in the PRC. If, for any reason
whatsoever, Completion fails to take place on the Completion Date in accordance
with clause 4, including without limitation any rescission or termination of
this agreement by the Purchaser pursuant to clause 4, 5 or 9, the Vendor shall
forthwith refund to the Purchaser the full amount of any and all payment made by
the Purchaser under clause 3.1 or elsewhere under this Agreement and return and
procure the return to CPST of all shares which may then have been issued under
clause 3.2, in each case upon first written demand from the Purchaser.

3.4

Satisfaction of the Consideration, including the issuance of shares by CPST, in
the manner provided in this clause 3 shall constitute a good and absolute
discharge of all obligations of the Purchaser to the Vendor with respect to all
or any part of the Consideration.

4.

COMPLETION

4.1

Completion will take place at the principal place of business of the [Vendor] in
Hong Kong at 5:00 p.m. (Hong Kong time) on the Completion Date or at such other
time and place as may be agreed among the Parties, when the Vendor shall perform
all its obligations under the provisions of schedule 3.

4.2

The Purchaser will not be obliged to complete the purchase of the Shares under
this agreement unless the Vendor complies fully with its obligations under
schedule 3 and unless the purchase of all the Shares is completed
simultaneously.

6

--------------------------------------------------------------------------------



Share Purchase Agreement

 

4.3

If Completion does not take place on the Completion Date because the Vendor
fails to comply with any of its obligations under schedule 3, the Purchaser may,
by notice to the Vendor:

4.3.1

proceed to Completion to the extent reasonably practicable;

4.3.2

postpone Completion to a date not more than sixty (60)  Business Days after the
Completion Date; or

4.3.3

terminate this agreement without prejudice to any other rights the Purchaser may
have.

4.4

If the Purchaser postpones Completion to another date in accordance with clause
4.3.2, the provisions of this agreement shall apply as if that other date is the
Completion Date.

4.5

If the Purchaser terminates this agreement pursuant to clause 4.3.3 each Party's
further rights and obligations will cease immediately on termination, but
termination will not affect a Party's accrued rights, liabilities and
obligations as at the date of termination nor the Vendor’s obligations under
clause 3.3.

5.

WARRANTIES BY THE VENDOR

5.1

The Vendor warrants and undertakes that, at the date of this agreement, each of
the statements set out in schedule 2 is true, accurate and complete in all
respects and not misleading and will be true and accurate in all respects and
not misleading at all times after the date of this agreement up to and including
the Completion Date.

5.2

In addition to the warranties as set out in schedule 2, the Vendor further
warrants that:

5.2.1

 Save and except the liabilities and debts the Vendor has otherwise Disclosed to
the Purchaser in the Disclosure Letter, there are no other liabilities (actual
or contingent), debts, claims, expenses, charges, costs, outstanding against and
payable by the Company to any third party, including those owed to related
companies, financial institutions, banks, and other related interests and the
Vendor shall notwithstanding Completion fully indemnify and keep indemnified the
Purchaser against any such liabilities.

7

--------------------------------------------------------------------------------



Share Purchase Agreement

 

5.2.2

 [Each of] the Company [and other members of the Group] is not in default of any
contracts, agreements or legal obligations pursuant to which it may be subject
to any claims, proceedings, action or be liable to any charges, costs, expenses,
damages or other liabilities.  

5.2.3

 There are no outstanding liabilities or debts owed to any of the employees of
the Company [or any other member of the Group], nor are any of the employees
responsible for any liabilities and debts for which the Company [or any other
member of the Group] may become liable, and the Vendor shall indemnify the
Purchaser for any expenses, costs, charges (including legal fees), liabilities
incurred or claims, proceedings, actions taken against the Purchaser by any
third party or employee of the Company [or any other member of the Group] for
any such liabilities or debts.    

5.3

The Vendor acknowledges that the Purchaser is entering into this agreement in
reliance on each Warranty which has also been given as a representation and with
the intention of inducing the Purchaser to enter into this agreement and that
the Purchaser has been induced to enter into this agreement on the basis of and
in full reliance upon them and that the Purchaser may rely on the Warranties in
warranting to any subsequent purchaser of all or any of the Shares.

5.4

Each of the Warranties is to be construed as a separate and independent warranty
and (except where this agreement provides otherwise) will not be limited or
restricted by reference to or inference from any other term of this agreement or
any other Warranty.

5.5

The rights and remedies of the Purchaser in respect of any breach of any of the
Warranties will survive Completion.

5.6

The Vendor waives and may not enforce any right which it may have in respect of
any misrepresentation, inaccuracy or omission in or from any information or
advice supplied or given by the Company or any other member of the Group or its
officers or employees in enabling the Vendor to give the Warranties and any
representations or to prepare the Disclosure Letter.

5.7

Between the execution of this agreement and Completion the Vendor agrees that it
will:

8

--------------------------------------------------------------------------------



Share Purchase Agreement

 

5.7.1

procure that neither the Vendor nor the Company nor any member of the Group will
allow or procure any act or omission which would constitute a breach of any of
the Warranties;

5.7.2

procure that the Company and each other member of the Group complies with the
provisions of schedule 4; and

5.7.3

immediately disclose in writing to the Purchaser any event or circumstance which
may arise or become known to the Vendor which would be a breach of clause
5.7.2 or which constitutes a breach of or is materially inconsistent with any of
the Warranties or which might make any of them inaccurate or misleading or which
has or is likely to have an adverse effect on the financial position or business
prospects of the Company or any other member of the Group or which is otherwise
material to be known by a purchaser for value of the Shares.

5.8

The Warranties will not be deemed in any way modified or discharged by reason of
any investigation made or to be made by or on behalf of the Purchaser or by
reason of any information relating to the Company of which the Purchaser has
knowledge (actual, implied or constructive) except that the Warranties will be
qualified by such information as is Disclosed.

5.9

If on or before the Completion Date the Purchaser considers that the Vendor is
in breach of any of the Warranties or any other provision of this agreement, the
Purchaser may by notice to the Vendor elect to proceed to Completion or rescind
or terminate this agreement without prejudice to any other rights and remedies
of the Purchaser hereunder or otherwise.

5.10

If the Purchaser rescinds or terminates this agreement pursuant to clause 5.9:

5.10.1

the Vendor shall indemnify the Purchaser against all costs incurred by it
relating to the negotiation, preparation, execution or termination of this
agreement or the transactions contemplated hereby; and

5.10.2

each Party's further rights and obligations will cease immediately on
termination, but termination will not affect a Party's accrued rights,
liabilities and obligations as at the date of termination nor the Vendor’s
obligations under clause 3.3.

9

--------------------------------------------------------------------------------



Share Purchase Agreement

 

5.11

If there is any breach or non-fulfilment of any of the Warranties resulting in:

5.11.1

the value of any of the assets of the Company or any other member of the Group
being or becoming less than it would have been had the relevant circumstances
been as so warranted; or

5.11.2

the Company or any other member of the Group having incurred or incurring any
liability or an increase in a liability which it would not have incurred had the
relevant circumstances been as so warranted;

then the Vendor agrees to pay to the Purchaser on demand (at the option of the
Purchaser) an amount equal to either:

5.11.3

the reduction in value of the assets or (as the case may be) the liability or
increased liability incurred by the Company or any other member of the Group as
a result of such a breach or non-fulfilment of any of the Warranties; or

5.11.4

an amount equal to the reduction caused in the value of the Shares .

5.12

The Vendor agrees to indemnify the Purchaser in full for and against all costs
(including legal costs on a full indemnity basis) and expenses incurred by the
Purchaser either before or after the commencement of any action in connection
with:

5.12.1

the settlement of any claim that any of the Warranties has been breached or is
untrue, inaccurate or misleading;

5.12.2

any legal proceedings arising out of or in connection with any claim for breach
of Warranty in which judgment is given in favour of the Purchaser; or

5.12.3

the enforcement of any such settlement or judgment.

5.13

The rights of the Purchaser under clauses 5.11 and 5.12 will be in addition and
without prejudice to any other right or remedy available to it under this
agreement or otherwise.

6.

WARRANTIES BY CPST

CPST warrants that:

10

--------------------------------------------------------------------------------



Share Purchase Agreement

 

6.1

it has and shall have full power and authority to enter into and perform this
Agreement which constitutes binding obligations on it in accordance with the
terms;

6.2

CPST shall, within 90 days as of the execution date of this agreement, issue in
aggregate 883,333 shares to the Vendor or its designee(s) and Dongwei Gao
(383,333 shares to the Vendor or any other person(s) as may be designated by the
Vendor and 500,000 shares to Dongwei Gao), as part of the consideration for the
Transaction.

7.

WARRANTIES BY DONGWEI GAO

Dongwei Gao warrants and undertakes to the Purchaser that:

7.1

In consideration of and upon receipt of the 500,000 shares issued by CPST as
part of the consideration for the Transaction, he will continue to be the
chairman of the board of directors of the Subsidiary, unless the Purchaser
appoints another person as the chairman of the board of directors of the
Subsidiary, and will procure that the financial performance of the Subsidiary
meets the minimum thresholds in the manner set out in clause 7.2.  Dongwei Gao
further irrevocably and unconditionally agrees with, confirms and acknowledges
to the Purchaser that his receipt and retention of, title to and interest in
such shares issued by CPST are at all times conditional on and subject to the
terms and conditions of this clause 7, including those in clauses 7.3 and 7.4.

7.2

Dongwei Gao hereby charges as a first fixed charge, with immediate effect upon
his receipt of the 500,000 shares issued by CPST to him, and without further
formality of any kind, all such shares in favour of the Purchaser as a
continuing security for the performance of his obligations under this agreement,
including those set out in this clause 7, and Dongwei Gao shall procure that the
following targets are met:

7.2.1

the audited after tax net income of the Subsidiary for 2008, as reflected in its
audited accounts prepared in compliance with GAAP, shall not be less than
US$2,000,000.

7.2.2

the audited after tax net income of the Subsidiary for 2009, as reflected in its
audited accounts prepared in compliance with GAAP, shall not be less than
US$2,600,000.

7.3

If the audited after tax net income for 2008 meets the target in the manner set
out in clause 7.2.1, 250,000 of the 500,000 shares charged in favour of the
Purchaser by Dongwei Gao shall be released from such charge. In case, upon
issuance of the relevant audited accounts for 2008, the audited after tax net
income for 2008 fails to reach the target in the manner set out in clause 7.2.1,
Dongwei Gao hereby irrevocably and unconditionally waives and foregoes forever,
with immediate effect from the issuance of such accounts, all and any of the
title, ownership, rights and interests he may have to, in or over 250,000 of
such shares, and shall promptly take all such actions and execute all such
documents as the Purchaser or CPST may require to transfer title to such shares
to another person(s) as the Purchaser or CPST may direct or otherwise deliver
all such shares (including any and all certificates and documents of title) into
the Purchaser’s or CPST’s possession in such manner as either of them may
direct.

11

--------------------------------------------------------------------------------



Share Purchase Agreement

 

7.4

If the audited after tax net income for 2009 meets the target in the manner set
out in clause 7.2.2, the remaining 250,000 of the 500,000 shares charged in
favour of the Purchaser by Dongwei Gao shall be released from such charge. In
case, upon issuance of the relevant audited accounts for 2009, the audited after
tax net income for 2009 fails to reach the target in the manner set out in
clause 7.2.2, Dongwei Gao hereby irrevocably and unconditionally waives and
foregoes forever, with immediate effect from the issuance of such accounts, all
and any of the title, ownership, rights and interests he may have to, in or over
such remaining 250,000 shares, and shall promptly take all such actions and
execute all such documents as the Purchaser or CPST may require to transfer
title to such shares to another person(s) as the Purchaser or CPST may direct or
otherwise deliver all such shares (including any and all certificates and
documents of title) into the Purchaser’s or CPST’s possession in such manner as
either of them may direct.

7.5

Dongwei Gao undertakes to the Purchaser that, at all times when any part of the
shares issued by CPST to Dongwei Gao has not been fully released to him pursuant
to the provisions of clause 7.3 or 7.4 (as the case may be), he will not create
or permit to subsist any Encumbrance over or with respect to such shares nor
enter into any agreement, understanding or arrangement to effect or permit the
foregoing.

8.

WARRANTIES BY THE PURCHASER

The Purchaser warrants that:

8.1

it has and shall have full power and authority to enter into and perform this
agreement which constitutes binding obligations on it in accordance with the
terms.

12

--------------------------------------------------------------------------------



Share Purchase Agreement

 

8.2

its performance of this agreement does not constitute any breach or violation of
any contract or agreement to which it is a party;

8.3

it shall pay the Consideration to the Vendor in accordance with the terms set
out in clause 3 herein without delay;

8.4

it shall procure its parent company CPST to issue, within 90 days as of the
execution of this agreement, the 883,333 shares in the manner specified in
clause 3.2 to the Vendor (or any other person(s) as may be designated by the
Vendor) and Dongwei Gao;

8.5

it will release or procure the release of those shares charged by Dongwei Gao
subject to and in such manner as provided for in clauses 7.3 and 7.4.

9.

PURCHASER'S RIGHT TO RESCIND

If the Vendor discloses any event or circumstance pursuant to clause 5.7.3 or if
there is a breach of any of the Warranties or a breach or non-fulfilment of any
other term of this agreement by the Vendor, the Purchaser will be entitled, in
addition and without prejudice to any other right or remedy available to it, to
rescind this agreement without any liability to any other party whereupon the
Vendor must indemnify the Purchaser in full for and against all costs and
expenses incurred or suffered by the Purchaser (including but not limited to all
legal expenses and other professional fees on a full indemnity basis) in
connection with the negotiation, preparation and rescission of this agreement.

10.

VENDOR'S COVENANTS

10.1

The Vendor undertakes to and covenants with the Purchaser that (except with the
consent in writing of the Purchaser) it will not at any time after Completion:

10.1.1

(except as required by law) disclose or divulge to any person (other than to
officers or employees of the Purchaser whose province it is to know the same) or
use (other than for the benefit of the Purchaser) any Confidential Information
which may be within or have come to its knowledge and it must use all reasonable
endeavours to prevent such publication, disclosure or misuse of any Confidential
Information;

10.1.2

do or say anything which is likely or intended to damage the goodwill or
reputation of the Company or any member of the Group or of any business carried
on by the Company or any member of the Group or which may lead any person to
cease to do business with the Company or any other member of the Group on
substantially equivalent terms to those previously offered or not to engage in
business with the Company or any member of the Group.

13

--------------------------------------------------------------------------------



Share Purchase Agreement

 

10.2

The Vendor undertakes to and covenants with the Purchaser that it will not, for
a period of one year after the date of this agreement, either on its own behalf
or jointly with any other person, directly or indirectly:

10.2.1

approach, canvass, solicit or otherwise act with a view to enticing away from or
seeking in competition with any business of the Company or any member of the
Group any person who at any time during the period of 12 months preceding the
Completion Date or at any time after the Completion Date prior to his ceasing to
be employed by the Company or any member of the Group is or has been a customer
of the Company or any member of the Group and during such period it must not use
its knowledge of or influence over any such customer to or for its own benefit
or the benefit of any other person carrying on business in competition with the
Company or any member of the Group or otherwise use its knowledge of or
influence over any such customer to the detriment of the Company or any member
of the Group;

10.2.2

seek to contract with or engage (in such a way as adversely to affect the
business of the Company or any member of the Group as carried on at the date of
this agreement) any person who has been contracting with or engaged to supply or
deliver products, goods, materials or services to the Company or any member of
the Group at any time during the period of [twelve] months preceding the date of
this agreement or, at any time after that, before he ceases to be engaged by the
Company or any member of the Group;

10.2.3

approach, canvass, solicit, engage or employ or otherwise endeavour to entice
away any person who at any time during the period of [six] months preceding the
Completion Date or (if later) the date of his ceasing to be employed by the
Company or any member of the Group will be or will have been an employee,
officer, manager, consultant, sub-contractor or agent of the Company or any
member of the Group with a view to the specific knowledge or skills of such
person being used by or for the benefit of any person carrying on business in
competition with the business carried on by the Company or any member of the
Group.

14

--------------------------------------------------------------------------------



Share Purchase Agreement

 

10.3

Each of the covenants contained in clauses 10.1 and 10.2 will constitute an
entirely separate and independent restriction on the Vendor.

10.4

References in this clause 10 to the "business of the Company or any member of
the Group" includes the business of the Company and/or any member of the Group
that may from time to time be transferred to any company which is a member of
the same group as the Purchaser.

10.5

The Vendor agrees and acknowledges that the restrictions contained in this
clause 10 are fair and reasonable and necessary to assure to the Purchaser the
full value and benefit of the Shares but, in the event that any such restriction
is found to be void or unenforceable but would be valid and effective if some
part or parts of the restriction were deleted, such restriction will apply with
such deletion as may be necessary to make it valid and effective.

11.

FURTHER ASSURANCE

On and after Completion, the Vendor must, at the request of the Purchaser, do
and execute or procure to be done and executed all such acts, deeds, documents
and things as may be necessary to give effect to this agreement.

12.

INFORMATION

The Vendor must provide or procure to be provided to the Purchaser all such
information in its possession or under its control as the Purchaser will from
time to time reasonably require (both before and after the Completion Date)
relating to the business and affairs of the Company and/or any member of the
Group and in any case where such information is not the exclusive property of
the Company and/or any member of the Group will give or procure to be given to
the Purchaser, its directors and agents access to such information and will
permit the Purchaser to take copies of the same.

15

--------------------------------------------------------------------------------



Share Purchase Agreement

 

13.

ANNOUNCEMENTS

No announcement, communication or circular concerning this agreement will be
made (whether before or after the Completion Date) by or on behalf of any
Parties without the prior approval of the other Parties (such approval not to be
unreasonably withheld or delayed) save for:

13.1

announcements to employees, customers, suppliers and agents of the Company
and/or any member of the Group and/or the Purchaser and/or any company which is
a member of the same group as the Purchaser in such form as may be reasonably
required by the Purchaser; and

13.2

such announcements as may be required by the law of any relevant jurisdiction or
by any securities exchange or regulatory or governmental body to which that
Party and/or its affiliates are subject.

14.

COSTS

14.1

Subject to the provisions of clause 5.12 and clause 9, each of the parties will
bear and pay its own legal, accountancy and other fees and expenses incurred in
and incidental to the preparation and implementation of this agreement and of
all other documents in the agreed form.

14.2

The cost of all stamp duty and other similar duty payable in respect of the sale
and purchase of the Shares will be borne by the Vendor, on the one hand, and the
Purchaser, on the other in equal shares.

15.

SUCCESSORS AND ASSIGNMENT

15.1

This agreement will be binding on and inure for the benefit of each party's
successors, permitted assigns and personal representatives but will not be
assignable except that:

15.1.1

the Purchaser may assign the whole or any part of the benefit of this agreement
and the Warranties to any transferee of any shares in the capital of the
Company; and

15.1.2

the Purchaser may assign its rights under this agreement to any company of which
it is a subsidiary or of which it is a holding company.

16

--------------------------------------------------------------------------------



Share Purchase Agreement

 

15.2

Except as otherwise expressly provided, all rights and benefits under this
agreement are personal to the Parties and may not be assigned at law or in
equity without the prior written consent of the other Parties.

16.

ENTIRE AGREEMENT

16.1

This agreement together with the schedules attached to it and any revisions
thereto as may be agreed upon by the Parties (“Acquisition Documents”)
constitute the entire agreement between the Parties with respect to the subject
matter of this agreement.

16.2

Except for any misrepresentation or breach of warranty which constitutes fraud:

16.2.1

the Acquisition Documents supersede and extinguish all previous agreements
between the parties relating to the subject matter contained in the Acquisition
Documents and any representations and warranties previously given or made other
than those contained in the Acquisition Documents;

16.2.2

each party acknowledges to the other (and executes the Acquisition Documents in
reliance on such acknowledgement) that it has not been induced to enter into any
such documents by nor relied on any representation or warranty other than the
representations and/or warranties contained in such Acquisition Documents.

17.

VARIATIONS

No variation of this agreement or other Acquisition Documents will be valid
unless it is in writing and signed by or on behalf of each of the parties to
this agreement.

18.

WAIVER

No waiver by the Purchaser of any breach or non-fulfilment by the Vendor of any
provisions of this agreement will be deemed to be a waiver of any subsequent or
other breach of that or any other provision and no failure to exercise or delay
in exercising any right or remedy under this agreement will constitute a waiver
of the relevant provision or provisions of this agreement.  No single or partial
exercise of any right or remedy under this agreement will preclude or restrict
the further exercise of any such right or remedy. The rights and remedies of the
Purchaser provided in this agreement are cumulative and not exclusive of any
rights and remedies provided by law.

17

--------------------------------------------------------------------------------



Share Purchase Agreement

 

19.

AGREEMENT CONTINUES IN FORCE

This agreement will remain in full force and effect so far as concerns any
matter remaining to be performed at or after Completion even though Completion
will have taken place.

20.

SEVERABILITY

The invalidity, illegality or unenforceability of any provisions of this
agreement will not affect the continuation in force of the remainder of this
agreement.

21.

NOTICES

21.1

Any notice to be given pursuant to the terms of this agreement must be given in
writing to the party due to receive such notice at its address set out in this
agreement or such other address as may have been notified to the other party in
accordance with this clause 21:

China Public Security Holdings Limited

Address: Units A & B,

21/F., World Trust Tower

50 Stanley Street,

Central, Hong Kong

Contact Person: Lin Jiang Huai

Cheer Crown International Investment Limited.

Address: Workshop 210-212, 2/F., Hong Leong Plaza, 33 Lok Yip Road, Fanling, New
Territories, Hong Kong

Contact Person: Xiao Min Huang

China Public Security Technology, Inc.

Address: 646 First Avenue South, St. Petersburg, Florida 33701, U.S.A

Contact Person: Lin Jiang Huai

18

--------------------------------------------------------------------------------



Share Purchase Agreement

 

21.2

Notice must be delivered:

21.2.1

personally; or

21.2.2

sent by first class prepaid recorded delivery or registered post (airmail if
overseas); or

21.2.3

by facsimile transmission.

21.3

Notices will be deemed to be given:

21.3.1

in the case of personal delivery - on delivery;

21.3.2

in the case of posting, at the earliest of:

21.3.2.1

where there is evidence of receipt - at the time of receipt; and

21.3.2.2

if sent by airmail - six days after posting; and

13.3.2.3

otherwise - 48 hours after posting; and

21.3.3

in the case of facsimile transmission - on completion of the transmission
provided that the sender has received printed confirmation of transmission.

22.

COUNTERPARTS

This agreement may be executed in any number of counterparts each of which when
executed by one or more of the parties to this agreement will constitute an
original but all of which will constitute one and the same instrument.

23.

GOVERNING LAW AND JURISDICTION

23.1

This agreement will be governed by and construed in accordance with the laws of
Hong Kong.

23.2

The parties irrevocably agree that the courts of Hong Kong will have
non-exclusive jurisdiction to settle any dispute which may arise out of or in
connection with this agreement.

23.3

Dongwei Gao irrevocably appoints the Vendor as his process agent to receive at
the registered office of the Vendor on Dongwei Gao’s behalf service of any writ,
summons, order, judgment or other notice of legal process in Hong Kong.  Such
service shall be deemed completed on delivery to such process agent (whether or
not it is forwarded to and received by Dongwei Gao).  If for any reason such
process agent ceases to be able to act as process agent, or no longer has an
address in Hong Kong, Dongwei Gao irrevocably agrees to appoint a substitute
process agent and to deliver to the Purchaser a copy of the new process agent’s
acceptance of that appointment within thirty (30) days.

19

--------------------------------------------------------------------------------



Share Purchase Agreement

 

23.4

Without prejudice to clause 23.3, the Parties irrevocably consent to any process
in any proceedings anywhere being served in accordance with the provisions of
this agreement relating to the service of notices, such service shall become
effective thirty (30) days after despatch.  Nothing herein contained shall
affect the right to serve process in any other manner permitted by law.

23.5

Nothing contained in this clause 23 will limit the right of the Purchaser to
take proceedings against the Vendor or any other Party in any court of competent
jurisdiction, nor will the taking of proceedings in one or more jurisdictions
preclude the taking of proceedings by the Purchaser in any other jurisdiction,
whether concurrently or not.

24.

LANGUAGE

This agreement is written in English.




 

20

--------------------------------------------------------------------------------



Share Purchase Agreement

 

SCHEDULE 1

The Company

1.

Name of company

Fortune Fame International Investment Limited

2.

Type:

Limited Liability Company

3.

Registered number:

1153400

4.

Place of incorporation:

Hong Kong

5.

Registered office:

Workshop 210-212, 2/F., Hong Leong Plaza, 33 Lok Yip Road, Fanling, New
Territories, Hong Kong

 

6.

Shareholder(or Member):

Cheer Crown International Investment Limited (the sole shareholder).

7.

Issued share capital and description of shares:

One Subscriber Share of HK$1.00 each

 

1

--------------------------------------------------------------------------------



Share Purchase Agreement


SCHEDULE 2

The Warranties

 

1.

DISCLOSURE OF INFORMATION



1.1

There are fully and accurately Disclosed all matters which might materially and
adversely affect the present or future value of the Company or which might
otherwise reasonably affect the willingness of the Purchaser to purchase the
Shares or to purchase them for the consideration and upon the terms set out in
this agreement.

1.2

All information which has been given by any of the directors or officers or
professional advisers of the Company or the Vendor to any of the directors or
officers or professional advisers of the Purchaser in the course of the
negotiations leading to the signing of this agreement was, when given, true,
complete and accurate in all respects and there is no fact or matter not
Disclosed which renders any such information untrue, inaccurate or misleading.

1.3

The facts set out in the Disclosure Letter, the recitals and schedules 1 are
true, complete and accurate in all respects and not misleading.

2.

CAPACITY AND OWNERSHIP OF SHARES



2.1

The Vendor is duly incorporated and validly existing under Hong Kong laws and
has full power and authority and has taken all action necessary to execute and
deliver and to exercise its rights and perform its obligations under this
agreement and each of the Acquisition Documents to be executed on or before
Completion which constitute valid and binding obligations on the Vendor in
accordance with their terms.

2.2

Neither the Vendor nor any person connected with the Vendor has any interest,
directly or indirectly, in any business other than that now carried on by the
Company which is or is likely to be or become competitive with the business of
the Company.

2.3

The Shares described in schedule 1 constitute the whole of the allotted and
issued share capital of the Company and have been properly allotted and issued.

2

--------------------------------------------------------------------------------



Share Purchase Agreement

 

2.4

All necessary consents, authorizations and approvals of any governmental agency
or body required for the performance of the terms hereof by the Vendor have been
obtained and made or shall have been obtained or made by Completion.

2.5

The Shares shall on Completion be transferred in accordance with the
constitutional documents of the Company and in accordance with all relevant laws
of Hong Kong.

2.6

There is no Encumbrance on, over or affecting the Shares or any of them or the
shares or interest in the Subsidiary or other Group Members or any unissued
shares in the capital of the Company and there is no agreement or commitment to
give or create any such Encumbrance or negotiations which may lead to such an
agreement or commitment and no claim has been made by any person to be entitled
to such an Encumbrance.

2.7

The Vendor is entitled to sell and transfer the full legal and beneficial
ownership in the Shares to the Purchaser and such sale and transfer will not
result in any breach of or default under any agreement or other obligation
binding upon the Vendor or any of its property.  The Vendor is not insolvent and
is able to meet its obligations and liabilities when due and its obligations
under this agreement are not subject to avoidance on grounds of insolvency,
bankruptcy or the like.  No winding up, dissolution or liquidation proceedings
are pending or threatened against the Vendor and the Vendor has not taken any
step or passed any resolution and is not aware of any step or action being taken
or threatened by any third party for or with respect to, or any other
circumstances which might reasonably be expected to give rise to, any of the
foregoing.

2.8

Other than this agreement, there is no agreement, arrangement or obligation
requiring the creation, allotment, issue, transfer, redemption or repayment of,
or the grant to any person of the right (whether conditional or not) to require
the allotment, issue, transfer, redemption or repayment of, any shares in the
capital of the Company (including, without limitation, an option or right of
pre-emption or conversion).

2.9

There is no litigation, arbitration, prosecution, administrative or other legal
proceedings or dispute in existence or threatened against the Vendor in respect
of the Shares or the shares in the Subsidiary or any other Group Member or the
Vendor's entitlement to dispose of the Shares or the shares in the Subsidiary or
any other Group Member and there are no facts known to the Vendor which might
give rise to any such proceedings or any such dispute.

3

--------------------------------------------------------------------------------



Share Purchase Agreement

 

2.10

The Company has not exercised nor purported to exercise or claim any lien over
the Shares and no call on the Shares is outstanding and all the Shares are fully
paid up.

2.11

Subject to the approval of the board of directors of the Company and the
relevant provisions (if any) in the constitutional documents of the Company to
the contrary, no consent of any third party is required for the sale of the
Shares.

3.

 REGULATORY COMPLIANCE

3.1

Each of the members of the Group have been validly incorporated and established
pursuant to the laws of their respective place of incorporation, all legal and
procedural requirements and all other formalities concerning such incorporation
and establishment have been duly and properly complied with, and each of the
members of the Group is in good standing.

3.2

The copies of the constitutional documents and articles of association and other
corporate documents of each of the members of the Group [attached to the
Disclosure Letter] are true, accurate, and complete in all respects.  Such
constitutional and corporate documents includes copies of all resolutions
(including but not limited to all special resolutions passed by the relevant
member of the Group) and documents required to be incorporated in the
constitutional documents of the relevant member of the Group and fully set out
all rights attaching to each class of the share capital of the relevant member
of the Group other than those under general law.    

3.3

The register of members, minute books and other statutory books of each of the
members of the Group have been properly kept and written up and contain a true,
accurate and complete record of all the matters which should be dealt with and
no notice or allegation that any of the same is incorrect or should be rectified
has been received and each of the members of the Group has not received any
application or request for rectification of the register of members and
compliance has been made with all other legal requirements concerning each of
the members of the Group and all issues of shares or other securities thereof.  

3.4

Each of the members of the Group is validly existing and is entitled to carry on
the business now conducted by it.  

4

--------------------------------------------------------------------------------



Share Purchase Agreement

 

3.5

All corporate or other documents required to be filed or registered in respect
of each of the members of the Group with the relevant authorities in their
respective places of incorporation (including appropriate regulatory bodies)
have been duly filed.   

3.6

Each of the members of the Group has complied in all material respects with all
legislation, rules and regulations applicable to it and obtained all necessary
licences, consents and other permissions and approvals relevant to the business
of such company in its place of incorporation, and each of the members of the
Group has complied in all material respects with all legal requirements existing
as of the date hereof in relation to any transactions to which it is or has been
a party.  

3.7

All licences, consents and other permissions and approvals required for or in
connection with the carrying on of the business now being conducted by each of
the members of the Group are in full force and effect and have been duly
complied with in all material respects and, to the best of the Vendor's
knowledge, there is no circumstance which might invalidate any such licence,
consent, permission or approval or render it liable to forfeiture or
modification or affect its renewal.  

4.

BUSINESS NAME



The Company does not use any name for any purpose other than its full corporate
name.

5.

LICENCES AND CONSENTS



Each of the Group Members has obtained all licences, permissions, authorisations
and consents required to own and operate its assets and for the proper carrying
on of its business (full details of which are set out in the Disclosure Letter).
 All such licences, permissions, authorisations and consents are in full force
and effect, have been obtained on a permanent and unconditional basis and none
of the Group Members are in breach of any of the terms and conditions attached
to those licences, permissions, authorisations and consents. There are no
circumstances which indicate that any of such licences, permissions,
authorisations or consents may be revoked or not renewed in the ordinary course
of events nor are there any circumstances which indicate that equivalent
licences, permissions, authorisations or consents on no less favourable terms
would not be granted to the Group Members following the acquisition of the
Shares by the Purchaser.

5

--------------------------------------------------------------------------------



Share Purchase Agreement

 

6.

INSURANCE



6.1

Full details of all insurance policies effected by the Company [and other Group
Members] or by any other person in relation to any of the Company's [and other
Group Members’] assets have been Disclosed and all such details are true and
correct in all respects and all such insurance policies are currently in full
force and effect.

6.2

[Each of] the Company [and other Group Members] has not done or omitted to do or
suffered anything to be done or not to be done which has or might render any
policies of insurance taken out by it or by any other person in relation to any
of the Company's [or other Group Members’] assets void or voidable or which
would or might result in an increase in the rate of premiums on the said
policies and there are no claims outstanding and no circumstances which would or
might give rise to any claim under any of such policies of insurance.

6.3

All the assets of the Company [and other Group Members] of an insurable nature
are and have at all material times been insured in amounts representing their
full replacement or reinstatement value (with no provision for deduction or
excess) against fire and other risks normally insured against by persons
carrying on similar businesses to the business of the Company [and other Group
Members].  [Each of] the Company [and other Group Members] is and has at all
material times been adequately insured against accident, third party and other
risks normally or presently insured against by persons carrying on similar
businesses to the business of the Company [and other Group Members].

7.

RECORDS



All the accounts, books, registers, ledgers and financial and other material
records of whatsoever kind of each of the Group Members are up to date, in its
possession or under its control and have been fully properly and accurately kept
and compiled; there are no material inaccuracies or discrepancies of any kind
contained or reflected in such records and they give and reflect a true and fair
view of the financial, contractual and trading position of each of the Group
Members and fixed and current assets and liabilities (actual and contingent),
debtors and creditors.

8.

CONFIDENTIAL INFORMATION



8.1

None of the Group Members uses any processes and is not engaged in any
activities which involve the misuse of any confidential information belonging to
any third party or alleged misuse.

6

--------------------------------------------------------------------------------



Share Purchase Agreement

 

8.2

None of the Group Members is aware of any actual or alleged misuse by any person
of any of its Confidential Information.

8.3

None of the Group Members has disclosed to any person any of its Confidential
Information except where such disclosure was properly made in the normal course
of the business of the Group Member and was made subject to an agreement under
which the recipient is obliged to maintain the confidentiality of such
Confidential Information and is restrained from further disclosing or using it
other than for the purposes for which it was disclosed by the Company.

8.4

Confidential Information used by each of the Group Members is kept strictly
confidential and each of the Group Members operates and fully complies with
procedures which maintain such confidentiality, which confidentiality has not
been breached.

9.

INTELLECTUAL PROPERTY



9.1

None of the Group Members is in possession of any Business Intellectual Property
nor is any Group Member in the process of making any application for
registration of any Business Intellectual Property.

9.2

The carrying on of each of the Group Members' business as presently constitute
does not require, and has not at any time required, any licences or consents
(other than licences for its incorporation) from or the making of royalty or
similar payments to any third party and none of the Group Members is engaged in
any activities which infringe any Intellectual Property or other rights
belonging to or vested in any third party.

9.3

There are no outstanding claims against the Company [or any other Group Member]
for infringement of any Intellectual Property used (or which has been used) by
it and no such claims have been settled by the giving of any undertakings which
remain in force.

9.4

None of the Group Companies has carried on business under any name other than
its corporate name.

9.5

No claims or applications have been made against, no notifications (including
"non-threatening letters") have been received by, and no circumstances are known
to the Vendor in respect of the business of each of the Group Members which
(notwithstanding any view taken by the Vendor as to the merits of such claim
application, notification or circumstances) if pursued, granted or acted on
would affect the accuracy of the Warranties set out in this paragraph.

7

--------------------------------------------------------------------------------



Share Purchase Agreement

 

10.

COMPUTER SYSTEMS



None of the Group Members own, directly or indirectly control, record, store,
maintain, operate or otherwise wholly or materially depend on any computer
systems.

11.

EMPLOYEES



11.1

None of the officers or employees of the Group Members has given or received
notice terminating his employment or will be entitled to give notice as a result
of the provisions of this agreement.

11.2

Full particulars of the terms and conditions of employment of all the officers
or employees of the Group Members (including, without limitation, all
remuneration, incentives, bonuses, expenses, profit-sharing arrangements and
other payments, share option schemes and other benefits whatsoever payable) and,
where an employee has been continuously absent from work for more than one
month, the reason for the absence, are set out in the Disclosure Letter.

11.3

There is not in existence any contract of employment with any director or
employee of each of the Group Members (or any contract for services with any
individual) which cannot be terminated by the Company or the relevant Group
Member giving three months' notice or less without giving rise to the making of
a payment in lieu of notice or a claim for damages or compensation (other than a
statutory redundancy payment or statutory compensation for unfair dismissal) or
which is in suspension or has been terminated but is capable of being revived or
enforced or in respect of which the Group Member has a continuing obligation.

11.4

In relation to each of the present officers or employees of each of the Group
Members (and so far as relevant to each of its former employees), each of the
Group Members has:

11.4.1

complied with all obligations imposed on it by all statutes, regulations and
codes of conduct relevant to the relations between it and its employees;

8

--------------------------------------------------------------------------------



Share Purchase Agreement

 

11.4.2

maintained adequate and suitable records regarding the service of each of its
employees;

11.4.3

complied with all collective agreements and customs and practices for the time
being dealing with such relations or the conditions of service of its employees;
and

11.4.4

complied with all relevant orders and awards made under any statute affecting
the conditions of service of its employees.

11.5

None of the Group Members are involved in any disputes and there are no
circumstances which may result in any dispute involving any of the officers or
employees or former employees of the Group Members and none of the provisions of
this agreement including the identity of the Purchaser is likely to lead to any
such dispute.

11.6

There is not outstanding any agreement or arrangement to which any of the Group
Members is party for profit sharing or for payment to any of its officers or
employees or former employees of bonuses or for incentive payments or other
similar matters.

11.7

There is no agreement or arrangement between any of the Group Members and any of
its employees or officers or former employees or officers with respect to his
employment, his ceasing to be employed or his retirement which is not included
in the written terms of his employment or previous employment.

11.8

Since the Accounts Date, no change has been made in the terms of employment by
each of the Group Members (other than those required by law) of any of the
officers or employees of the Group Members and none of the Group Members is
obliged to increase and has not made provision to increase the total annual
remuneration payable to its officers and employees.

11.9

No trade union, works council, staff association or other body representing
employees is recognised in any way for bargaining, information or consultation
purposes in relation to the employees of each of the Group Members and there is
no agreement or agreements with any such representative body in relation to the
employees of each of the Group Members.

11.10

There is no agreement, arrangement, scheme or obligation (whether legal or
moral) for the payment of any pensions, allowances, lump sums or other like
benefits on redundancy, on retirement or on death or during periods of sickness
or disablement for the benefit of any of the officers or employees of each of
the Group members or former officers or employees or for the benefit of
dependants of such persons.

9

--------------------------------------------------------------------------------



Share Purchase Agreement

 

11.11

No amounts due to or in respect of any of the officers or employees or former
employees of each of the Group Members are in arrears or unpaid.

11.12

No monies or benefits other than in respect of contractual emoluments are
payable to any of the officers or employees of each of the Group Members and
there is not at present a claim, occurrence or state of affairs which may
hereafter give rise to a claim against any of the Group Members arising out of
the employment or termination of employment of any employee or former employee
for compensation for loss of office or employment or otherwise.

12.

CONTRACTS



12.1

There is not outstanding in connection with the business of the Company or any
other Group Member:

12.1.1

any agreement or arrangement between any of the Group Members and any third
party which the execution or performance of this agreement will contravene or
under which the third party will acquire a right of termination or any option as
a result of the execution or performance of this agreement;

12.1.2

any agreement or arrangement between the Company and any other company which is
a member of the Group;

12.1.3

any agreement or arrangement entered into by any of the Group Members otherwise
than by way of bargain at arm's length;

12.1.4

any sale or purchase, option or similar agreement, arrangement or obligation
affecting any of the assets of the Group Members or by which any of the Group
Members is bound;

12.1.5

any agreement or contract containing any unusual or onerous terms to be observed
or performed by the any of the Group Members or which the Group Member cannot
comply with on time or without undue or unusual expenditure of money or effort;

10

--------------------------------------------------------------------------------



Share Purchase Agreement

 

12.1.6

any agreement or contract which is unusual, unprofitable (that is to say known
to have been likely to result in a loss to the Group Member on completion of
performance) or of a long-term nature (that is to say incapable of performance
in accordance with its terms within three months after the date on which it was
entered into or undertaken); or

12.1.7

any agreement or arrangement which involves or may involve obligations which by
reason of their material nature or magnitude ought to be made known to the
Purchaser.

12.2

None of the Group Members nor any party with whom any of the Group Members has
entered into any agreement or contract is in default being a default which would
have a material and adverse effect on the financial or trading position or
prospects of any of the Group Members and there are no circumstances likely to
give rise to such a default.

12.3

No breach of contract, event or omission has occurred which would entitle any
third party to terminate any contract to which any of the Group Members is a
party or to call in any money before the date on which payment of such amount
would normally or otherwise be due and none of the Group Members has received
notice of intention to terminate any of such agreements or contracts.

12.4

The Vendor has no reason to believe that any customer or supplier of any of the
Group Members or other person dealing with any of the Group Members will refuse
to continue to deal with the Group Member or the Purchaser or will deal with it
on a smaller scale than at present as a result of the change of control of the
Company to be effected pursuant to this agreement.

12.5

The Disclosure Letter contains full details of all agreements, arrangements or
contracts (whether oral or in writing) made between each of the Group Members
and any employee or client or customer of each of the Group Members other than
in the ordinary course of business.

13.

TRADING



13.1

There is not outstanding any liability or claim against the Company nor are
there any deficiencies or defects or breaches of contract which could result in
any claim being made against any of the Group Members in relation to any goods
or services for which any of the Group Members has been or is or may be or
become liable or responsible in the course of its business and without prejudice
to the generality of the foregoing no dispute exists between any of the Group
Members and any customer, client or supplier of such goods or services nor are
there any circumstances which are believed likely to give rise to any such
dispute.

11

--------------------------------------------------------------------------------



Share Purchase Agreement

 

13.2

None of the Group Members is restricted by contract from carrying on any
activity in any part of the world.

13.3

Other than in the ordinary course of business, no offer, tender or the like is
outstanding which is capable of being converted into an obligation of any of the
Group Members by an acceptance or other act of some other person.

14.

BORROWINGS



Except as disclosed in the Accounts and the Disclosure Letter, none of the Group
Companies has outstanding:

14.1

any borrowing or indebtedness in the nature of borrowing including any bank
overdrafts, liabilities under acceptances (otherwise than in respect of normal
trade bills) and acceptance credits other than borrowing or indebtedness arising
in the ordinary course of business;

14.2

any guarantee, indemnity or undertaking (whether or not legally binding) to
procure the solvency of any person or any similar obligation; or

14.3

any Encumbrance or any obligation (including a conditional obligation) to create
an Encumbrance.

15.

LITIGATION, OFFENCES AND COMPLIANCE WITH STATUTES



15.1

None of the Group Members nor any person for whose acts or defaults the Group
Members may be vicariously liable is claimant, defendant or otherwise a party to
any litigation, arbitration or administrative proceedings which are in progress
or are threatened or pending by or against or concerning each of the Group
Members or any of its assets; none of the Group Members is being prosecuted for
any criminal offence and no governmental or official investigation or inquiry
concerning the business or officers of the Group Members or any of its assets is
in progress or pending and there are no circumstances which are likely to give
rise to any such proceedings, investigation or inquiry.

12

--------------------------------------------------------------------------------



Share Purchase Agreement

 

15.2

None of the Group Members nor any of its officers, agents or employees (during
the course of their duties in relation to the business of the Group Members) has
committed or omitted to do any act or thing the commission or omission of which
is or could be in contravention of any statutory obligation or any other
applicable law giving rise to any fine, penalty, default proceedings or other
liability in relation to the business or officers of the Group Members or any of
its assets or any judgment or decision which would materially affect the
financial or trading position or prospects of any of the Group Members.

15.3

The Shares were not purchased or subscribed for by the Vendor with funds derived
from criminal proceeds or sources that are in violation of applicable laws.

15.4

To the best of the Vendor's knowledge, information and belief:

15.4.1

none of the assets owned by any of the Group Members has been acquired with
monies representing the proceeds of crime;

15.4.2

None of the Group Members has at any time received monies representing criminal
proceeds.  

16.

SUBSIDIARIES



None of the Group Members has since its incorporation had any subsidiary or
subsidiary undertaking apart from the Subsidiary and none of the Group Members
is the legal or beneficial owner of any shares of any other company save as
contemplated in this agreement.

17.

ADMINISTRATION



17.1

Every document required by any applicable legislation to be filed with any
appropriate regulatory bodies has been duly filed and compliance has been and is
being made by each of the Group Members with any applicable legislation.

17.2

The copy of the constitution documents of each of the Group Members annexed to
the Disclosure Letter is accurate and complete in all respects, includes copies
of all resolutions and documents required to be incorporated in the
constitutional documents of each of the Group Members and fully sets out all
rights attaching to each class of the share capital of the Group Members and the
register of members and other statutory books of each of the Group Members have
been properly kept and contain a true, accurate and complete record of all the
matters which should be dealt with in the constitutional documents of the Group
Members and no notice or allegation that any of the same is incorrect or should
be rectified has been received.

13

--------------------------------------------------------------------------------



Share Purchase Agreement

 

17.3

Each of the Group Members was incorporated in accordance with its constitutional
documents and is validly existing and is entitled to carry on the business now
carried on by it.

17.4

All legal requirements in connection with the formation and conduct of the each
of the Group Members have been observed.

17.5

All special resolutions passed by each of the Group Members have been Disclosed.

17.6

The Group Members have not at any time carried on any business other than the
business carried on at the date hereof.

17.7

None of the Group Members have given any power of attorney or any other
authority (express, implied or ostensible) which is still outstanding or
effective to any person to enter into any contract or commitment or do anything
on its behalf (other than any authority of directors or employees to enter into
routine trading contracts in the normal course of their duties).

18.

INSOLVENCY



18.1

No resolution has been passed nor meeting called to consider such resolution, no
petition has been presented and no order has been made for the winding up of or
for the appointment of a provisional liquidator to any of the Group Members.

18.2

No petition has been presented and no application has been made to court for an
administration order in respect of any of the Group Members and no notice of an
intention to appoint an administrator of any of the Group Members has been given
or filed.

18.3

No liquidator, administrator, receiver, receiver and manager, administrative
receiver or similar officer has been appointed in relation to any of the Group
Members or in relation to the whole or any part of its assets, rights or
revenues.

14

--------------------------------------------------------------------------------



Share Purchase Agreement

 

18.4

In relation to each of the Group Members:

18.4.1

no scheme for the benefit of creditors has been proposed or implemented, whether
or not under the protection of the court and whether or not involving a
reorganisation or rescheduling of debt; and

18.4.2

no proceedings have been commenced under any law, regulation or procedure
relating to the reconstruction or adjustment of debts.

18.5

None of the Group Members has stopped or suspended payment of its debts, and
none of the Group Members is unable or capable of being deemed unable to pay its
debts.

18.6

No distress, execution or other process has been levied on an asset of any of
the Group Members and no unsatisfied judgment, order or award is outstanding
against any of the Group Members.

18.7

No action has been or is being taken by any relevant authority to strike the
Group Members off the appropriate register under the applicable laws (if any) in
their respective places of incorporation.

19.

MONEY LAUNDERING LAWS



The operations of Company are and have been conducted at all times in compliance
with applicable financial record-keeping and reporting requirements of the money
laundering statutes of all U.S. and non-U.S. jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental body
(collectively, the “Money Laundering Laws”) and no proceeding involving Company
or any of the Group Members with respect to the Money Laundering Laws is pending
or, to the knowledge of the Group Members, threatened.

20.

SECURITIES REPRESENTATIONS



Each of the Vendor and Dongwei Gao (together, the “Shareholders”) understands,
acknowledges and agrees that the offering and sale of the shares of CPST
hereunder (the “Acquisition Shares”) to the Shareholders in accordance with this
Agreement has not been registered under the Securities Act or under any state
securities laws or regulations and that the Acquisition Shares are being offered
and sold to it in reliance on an exemption from the registration requirements of
United States federal and state securities laws under Regulation S promulgated
under the Securities Act and that CPST is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of each of the Shareholders set forth herein in order to determine the
applicability of such exemptions and the suitability of such Shareholders to
acquire the Acquisition Shares. In this regard, each of the Shareholders
represents and warrants as follows:

15

--------------------------------------------------------------------------------



Share Purchase Agreement

 

 

20.1

None of the Shareholders is a U.S. Person (as defined below) or an affiliate (as
defined in Rule 501(b) under the Securities Act) of CPST.  A U.S. Person means
any one of the following: (1) any natural person resident in the United States
of America; (2) any partnership or corporation organized or incorporated under
the laws of the United States of America; (3) any estate of which any executor
or administrator is a U.S. person; (4) any trust of which any trustee is a U.S.
person; (5) any agency or branch of a foreign entity located in the United
States of America; (6) any non−discretionary account or similar account (other
than an estate or trust) held by a dealer or other fiduciary for the benefit or
account of a U.S. person; (7) any discretionary account or similar account
(other than an estate or trust) held by a dealer or other fiduciary organized,
incorporated or (if an individual) resident in the United States of America; and
(8) any partnership or corporation if: (a) organized or incorporated under the
laws of any foreign jurisdiction; and (b) formed by a U.S. person principally
for the purpose of investing in securities not registered under the Securities
Act, unless it is organized or incorporated, and owned, by accredited investors
(as defined in Rule 501(a) under the Securities Act) who are not natural
persons, estates or trusts.

20.2

At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, each of the Shareholders was
outside of the United States.

20.3

Each of the Shareholders will not, during the period commencing on the date of
issuance of the Acquisition Shares and ending on the first anniversary of such
date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the "Restricted Period"), offer, sell, pledge or
otherwise transfer the Acquisition Shares in the United States, or to a U.S.
Person for the account or for the benefit of a U.S. Person, or otherwise in a
manner that is not in compliance with Regulation S. At no time shall a
Shareholder offer or sell the Acquisition Shares unless they are registered
under the Securities Act or are exempt from the registration requirements of the
Securities Act and any applicable state or foreign securities laws or
regulations.

16

--------------------------------------------------------------------------------



Share Purchase Agreement

 

20.4

Each of the Shareholders will offer, sell, pledge or otherwise transfer the
Acquisition Shares only pursuant to registration under the Securities Act or an
available exemption therein and, in accordance with all applicable state and
foreign securities laws.

20.5

Each of the Shareholders has not in the United States, engaged in, and will not
directly or indirectly engage in, any short selling of or any hedging or similar
transaction with respect to the Acquisition Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

20.6

Neither the Shareholder nor or any person acting on its behalf has engaged, nor
will engage, in any directed selling efforts to a U.S. Person with respect to
the Acquisition Shares and the Shareholder and any person acting on its behalf
have complied and will comply with the "offering restrictions" requirements of
Regulation S under the Securities Act.

20.7

The transactions contemplated by this contract have not been prearranged with a
buyer located in the United States or with a U.S. Person, and are not part of a
plan or scheme to evade the registration requirements of the Securities Act.

20.8

Neither the Shareholder nor any person acting on its behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Acquisition Shares.  Each of the
Shareholder agrees not to cause any advertisement of the Acquisition Shares to
be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Acquisition Shares, except such
advertisements that include the statements required by Regulation S under the
Securities Act, and only offshore and not in the U.S. or its territories, and
only in compliance with any local applicable securities laws.

17

--------------------------------------------------------------------------------



Share Purchase Agreement

 

SCHEDULE 3

Completion

1.

The Vendor must perform and deliver or procure to be delivered to the Purchaser
the following:

1.1

The Vendor will procure that a meeting of the board of directors and the members
of the Company is convened and held on or before the Completion Date, for the
purpose of passing the following resolutions in each case to the extent
necessary and appropriate:

1.1.1

To approve and give effect to the transfer of the Shares from the Vendor to the
Purchaser pursuant to this agreement;

1.1.2

To approve the entry of the Purchaser's name in the register of members of the
Company as the holder of the Shares;

1.1.3

To appoint such directors as nominated by the Purchaser;

1.1.4

To approve the amendment of any authorized signatories of the Company, including
bank authorized signatories as nominated by the Purchaser, and

1.1.5

To deal with and resolve upon such other matters as the Purchaser may reasonably
require for the purposes of completing the sale and purchase hereunder.  

1.2

instruments of transfers in respect of the Shares duly executed by their
registered holders in favour of the Purchaser and bought and sold notes, in a
form complying with the Stamp Duty Ordinance of the Laws of Hong Kong, duly
executed by the beneficial owner of the Shares in favour of the Purchaser;

1.3

if so required by the Purchaser, a letter issued by the Vendor to the secretary
of the Company advising of the transfer of the Shares under this agreement and
instructing the secretary of the Company to update the copy of the share
register of the Company kept at the registered office of the Company and that as
from Completion the Purchaser shall be the client of record with respect to the
Company;

1.4

the duly endorsed share certificate for the Shares in the name of the Vendor;

18

--------------------------------------------------------------------------------



Share Purchase Agreement

 

1.5

the resolutions of the shareholders and the directors of the Company referenced
in paragraph 1.1 above;

1.6

letters of resignations of directors of the Company, such letters of resignation
to be in any usual form and in each case acknowledging that such persons have no
outstanding claim against the relevant Group Member, whether for compensation
for loss of office or otherwise howsoever arising;

1.7

all certificates of incorporation and certificates of incorporation on change of
name for the Company and the other Group Members and all Business Registration
Certificates or Business Licences for the Company and the other Group Members,
together with all approvals, permits, certificates and licences issued in
relation to the Company and the other Group Members;

1.8

the common seal, company chops finance chops and statutory books (including
minute books, register of members, register of directors and secretaries and
register of charges, if any) and books of account of the Company and the other
Group Members made up to the Completion Date, and title deeds and any other
documents of title to or with respect to any properties of any Group Members;

1.9

copies of all bank mandates given by the Company and/or any of the other Group
Members and forms of cancellation of such bank mandates duly executed;

1.10

alteration of all bank authorised signatories to the such persons as nominated
by the Purchaser;

1.11

bank statements dated not earlier than two Business Days before Completion for
all bank accounts of the Company and the other Group Members together with cash
book balances of the Company and the other Group Members as at Completion and
reconciliation statements reconciling such balances with the bank statements;

1.12

all cheque books in the possession of or under the control of the Company and
any of the other Group Members;

1.13

all credit cards in the name of or for the account of the Company and/or any of
the other Group Members in the possession of any person resigning from his
office or employment on Completion;

19

--------------------------------------------------------------------------------



Share Purchase Agreement

 

1.14

a letter from any relevant banks and duly executed deeds of release evidencing
the release and discharge of all guarantees and charges of the Company and the
other Group Members to such banks;

1.15

all current insurance policies;

1.16

such waivers, consents or other documents as the Purchaser may require to enable
the full registered and beneficial ownership of the Shares to vest in the
Purchaser or to enable the Purchaser or its nominees to be registered as holders
of the Shares;

1.17

a Certificate of Incumbancy in relation to the Company to the satisfaction of
the Purchaser;

1.18

such other documents and things as the Purchaser may properly and reasonably
request to implement this transaction.




20

--------------------------------------------------------------------------------



Share Purchase Agreement

 

SCHEDULE 4

Operation of the Company pending Completion

The Vendor covenants with the Purchaser that, in the period from the date of
this agreement to Completion, it will procure that the Company and each of the
other Group Members must (unless the Purchaser otherwise agrees in writing):

1.

continue its business in the ordinary and usual course and so as to maintain the
same as a going concern;

2.

not dispose of or agree to dispose of or acquire or agree to acquire any assets
or stock (other than in the normal course of business) or assume or incur or
agree to assume or incur a liability, obligation or expense (actual or
contingent) except in the usual course of its business;

3.

not merge or amalgamate or agree to merge or amalgamate its business with any
other company;

4.

not enter into any scheme or arrangement with creditors;

5.

not enter into any contract, transaction or arrangement with the Vendor;

6.

not pass any shareholders' resolution;

7.

not create, allot, issue, acquire, redeem or repay any share or loan capital or
agree, arrange or undertake to do any of those things or acquire or agree to
acquire shares or any other interest in any other company;

8.

not enter into any long-term contract or any contract or arrangement involving
expenditure or liabilities other than in the ordinary course of business;

9.

not make any capital commitment or approve or make any capital expenditure in
excess of this amount and/or before the time provided in the relevant budget;

10.

not amend or terminate any agreement, arrangement or obligation to which it is a
party;

11.

not engage in any transaction except on an arm's-length basis in the ordinary
course of business;

12.

not increase or agree to increase the remuneration (including, without
limitation, salary, bonuses, commissions, profits in kind and pension
contributions) of any of its directors or employees or vary the terms of
employment of or dismiss any employee or engage any new employee or agree to
provide any gratuitous payment or benefit to any person;

21

--------------------------------------------------------------------------------



Share Purchase Agreement

 

13.

not amend or discontinue the employee benefits as currently available or
communicate to any employee any plan, proposal or intention to amend,
discontinue or exercise any discretion in relation to any such schemes;

14.

not alter or agree to alter the terms of any existing borrowing facilities or
arrange additional borrowing facilities;

15.

not create or agree to create any Encumbrance over any of its assets or make any
loans or enter into any guarantee or stand surety for the obligations of any
third party;

16.

not grant any credit except normal trade credit given in the ordinary course of
business;

17.

not declare, make or pay any dividend or other distribution;

18.

not change its accounting reference date;

19.

not enter into any litigation or arbitration proceedings;

20.

except in the usual course of its business, not compromise, settle, release,
discharge or compound litigation or arbitration proceedings or a liability,
claim, action, demand or dispute, or waive a right in relation to litigation or
arbitration proceedings;

21.

conduct its business in all material respects in accordance with all applicable
legal and administrative requirements in any jurisdiction;

22.

not cancel or fail to renew by the due date the insurance policies in force at
the date of this agreement nor do or omit to do anything to render such policies
void or voidable.




22

--------------------------------------------------------------------------------



Share Purchase Agreement

 

IN WITNESS of which the parties or their duly authorised representatives have
executed this agreement.

 

Signed by

For and on behalf of

China Public Security Holdings Limited

 





/s/ Jiang Huai Lin                                        

NAME：Jiang Huai Lin

     

Signed by

For and on behalf of

Cheer Crown International Investment Limited

 





/s/ Xiao Min Huang                                        

NAME：Xiao Min Huang

     

Signed by

For and on behalf of

China Public Security Technology, Inc.

 




 

/s/ Jiang Huai Lin                                        

NAME：Jiang Huai Lin

Signed by

Dongwei Gao

 

 




/s/ Dongwei Gao                                        

NAME：Dongwei Gao




23

--------------------------------------------------------------------------------